Kirby, J., (after stating the facts). In Robinson v. Robinson, 121 Ark. 276, 181 S. W. 300, the court said: “The established rule and the one adopted in this State is that the change of the beneficiary cannot be made by the insured unless there is substantial compliance with the by-laws and regulations of the society.” Citing cases. The member’s right to change the beneficiary named in his policy under the provisions of the by-laws of this order was absolute and could be made at any time upon a substantial compliance with the by-laws. The bylaws however provide that no such change shall be effective until after the beneficiary’s name has been furnished to the Grand Keeper of Records and Seal and by him inserted in the face of the policy. It is not contended that this provision of the by-laws was complied with, but that the member, whose right to change the beneficiary was absolute, had done all he could within the requirements of the by-laws in order to effect such a change by making the request in writing in the presence of the officers of the local lodge of the order, where he was, designating George Hicks as his beneficiary and directing that his designation and request be forwarded to the Grand Keeper of the Records and Seal, that the desired change should be made effective. It is contended that since the beneficiary had no vested interest in the policy, he could not question the manner of the change of beneficiary and that said acts of the insured effected a change of said beneficiary within the authority of Robinson v. Robinson, supra. We do not agree with this contention. It was said in that case that notwithstanding the member’s right to change the beneficiary was absolute, the beneficiary having no voice in the matter, that such transactions manifestly required some formalities for the protection of the order, the member and the beneficiary, and that such formalities must be'substantially complied with before a change of beneficiary becomes effective. There, the member had appeared in open session of his local lodge, announced the separation from his wife and informed the lodge that he desired to change his beneficiary from his wife to his brothers and sisters, at the time writing his request for a change .of beneficiary on a slip of paper and placing it with the policy and his. statement was incorporated in the minutes of the lodge’s meeting. This was more than a year before the death of the member and the order did not dispute its liability to the payment of the benefit,- and the court held the beneficiary was changed. The facts of this case are altogether different and do not bring it within the rule announced there, but rather within the doctrine of Sovereign Camp W. O. W. v. Israel, 117 Ark. 121. Here the member was not in his local lodge nor within .any lodge in the State of its domicile at the time of indicating his desire and intention to change the beneficiary in his policy and naming George Hicks, appellee, as such. He wrote the request and directed it forwarded to the Grand Keeper of the Records and Seal and died before it was sent, the request for the change being forwarded along with the proof of the member’s death. While it is true, the beneficiary named in the policy had no vested right to the collection of the benefit so long as the member had the absolute right to change the beneficiary, but upon the death of the member without any such change having, been made or effected in accordance with the by-laws of the order, his right to the proceeds .of the policy became vested and could not be defeated by the claim of another person whom the policy holder desired named as beneficiary in the policy instead of the one therein written, such request not having been forwarded, nor attempted to be, to the officer of the lodge authorized to make the change, until after the member’s death. The action of the deceased member in attempting to make a change of beneficiary to George Hicks upon the day of Ms death was not effectual for the purpose' and tiie court erred in so holding. The decree is reversed and the cause remanded with directions to enter a decree in favor of appellants for the amount paid into court by the lodge in settlement of the amount due under the benefit certificate.